Citation Nr: 1825540	
Decision Date: 04/27/18    Archive Date: 05/07/18

DOCKET NO.  14-32 815	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a right knee disability. 

2. Entitlement to service connection for a left knee disability. 

3. Entitlement to service connection for a back disability. 


ATTORNEY FOR THE BOARD

Mariah N. Sim, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1965 to November 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina. 


REMAND

The Board finds that additional development is required before the Veteran's claims are decided.  

A review of the record shows that the Veteran contends that his bilateral knee and low back disabilities are as a result of physical exertion during his active service.  A review of the Veteran's service treatment records indicate that the Veteran complained of leg cramps during his September 1968 separation examination.  Additionally, the Veteran submitted a lay statement and a buddy statement indicating heavy lifting, as well as other physical activities during service caused the disabilities on appeal.  A review of the post-service treatment records indicate that the Veteran has complained of and been treated for back and lower extremity pain, manifested by difficulty walking and standing.  

In light of the in-service documentation of leg cramps, the Veteran's report that he experienced bilateral knee and back pain during and since service, and the post-service treatment records; the Board finds that the Veteran should be afforded VA examinations to determine the nature and etiology of any currently present bilateral knee and back disabilities.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

Additionally, current treatment records should be identified and obtained before a decision is made in this case.

Accordingly, the case is REMANDED for the following action:

1. Identify and obtain any pertinent, outstanding VA and private treatment records and associate them with the claims file.

2. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present right and left knee disabilities.  The claims file must be made available to, and reviewed by the examiner. Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present right and/or left knee disabilities are etiologically related to the Veteran's active service.  The examiner should consider the Veteran's statements regarding the onset and continuity of his symptoms.  The examiner must specifically comment on the findings of leg cramps noted in service.

The rationale for all opinions expressed must be provided.

3. Then, schedule the Veteran for a VA examination to determine the nature and etiology of any currently present back disability.  The claims file must be made available to, and reviewed by the examiner. Any indicated studies should be performed. 

Based on the examination results and the review of the record, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or better probability) that any currently present back disability is etiologically related to the Veteran's active service.  The examiner should consider the Veteran's lay statements regarding the onset and continuity of his symptoms.

The rationale for all opinions expressed must be provided.

4.  Confirm that the VA examination reports and all medical opinions provided comport with this remand and undertake any other development determined to be warranted.  

5.  Then, readjudicate the claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Kristin Haddock
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




